PER CURIAM.
The appellee moved to dismiss this appeal upon the ground that the appellants had failed to file their brief. An examination of the record revealed that notice of appeal was filed August 27, 1959, and appellants’ brief was due November 5, 1959. Appellee’s motion was filed November 25th and set for hearing on December 7th. On December 5th appellants tendered a brief. The appellants have not by motion or at argument upon appellee’s motion offered any substantial reason for their failure to prosecute their appeal in accordance with the Florida Appellate Rules, rule 1.1 et seq., 31 F.S.A. This appeal is therefore dismissed. Graham v. Thornton, Fla.App.1958, 104 So.2d 95; accord, Farmer v. State, Fla.1958, 104 So.2d 94.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.